The court on appears
[Rumsey, Ch. J. Macicarr and Jones, J.]
Reversed the decree of the court of chancery, and decreed, that the chancellor pass and make a decree, directing that the appellees duly execute a deed or deeds of conveyance, to be acknowledged and recorded according to Jaw, thereby conveying to the appellant, James Somerville, lor life, with remainder in fee to the other appellants, as tenants in common, all the right, &c. of the said appellees, respectively, of, in and to, all those parts of two tracts or parcels of land called “Blackwell,” and “Thomas and Jlnthomfs Choice,” described and included within the limits and courses of the deed heretofore executed by Edward Trueman to James True-man, exhibited in the bill of complaint; and also decree a perpetual injunction, &c. &c.